993 F.2d 1542
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Carrie YOUNG-HENDERSON, Plaintiff-Appellant,v.SPARTANBURG AREA MENTAL HEALTH CENTER;  Anita Stoddard,Assistant Director;  William S. Powell, M.D.,Director;  Anne S. Willis, FormerAssistant Director,Defendants-Appellees.
No. 92-1855.
United States Court of Appeals,Fourth Circuit.
Submitted:  March 16, 1993Decided:  May 21, 1993

Appeal from the United States District Court for the District of South Carolina, at Spartanburg.  William M. Catoe, Jr., Magistrate Judge.  (CA-89-41-7-3)
Carrie Young-Henderson, Appellant Pro Se.
Leigh Mullikin Nason, Haynsworth, Baldwin, Johnson & Greaves, Columbia, South Carolina, for Appellee.
D.S.C.
AFFIRMED.
Before NIEMEYER and WILLIAMS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Carrie Young-Henderson appeals from the district court's order denying her claims of employment discrimination in violation of the Civil Rights Act of 1964, as amended, 42 U.S.C.ss 2000e to 2000e17 (1988), 42 U.S.C. § 1981 (1988), 42 U.S.C.s 1983 (1988), and the Fourteenth Amendment.  Our review of the record and the district court's opinion discloses no abuse of discretion and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Young-Henderson v. Spartanburg Area Mental Health Ctr., No. CA-89-41-7-3 (D.S.C. June 19, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED